 Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 1 of 24




ATTACHMENT 1
              Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 2 of 24



                                                            JAMES E. JOHNSON
 1   MICHAEL FEUER (S.B. #111529)
                                                            Corporation Counsel
      Los Angeles City Attorney
 2                                                          of the City of New York
     MICHAEL DUNDAS (S.B. #226930)
                                                            RICHARD DEARING*
     DANIELLE GOLDSTEIN (S.B. # 257486)
 3                                                          DEVIN SLACK*
     200 N. Main Street, 8th Floor
                                                            PHILIP W. YOUNG*
 4   Los Angeles, California 90012
                                                            New York City Law Department
     Telephone: (213) 978-8130
                                                            100 Church Street
 5   mike.dundas@lacity.org
                                                            New York, New York 10007
     Attorneys for Amicus Curiae
 6                                                          Telephone: (212) 356-2500
     City of Los Angeles
                                                            phyoung@law.nyc.gov
 7                                                          Attorneys for Amicus Curiae
     (additional counsel for
                                                            City of New York
 8   amici curiae listed at end)

 9                                                          * Not admitted to practice
                                                              in this jurisdiction
10
                               UNITED STATES DISTRICT COURT
11                           NORTHERN DISTRICT OF CALIFORNIA
                                  SAN FRANCISCO DIVISION
12
     PANGEA LEGAL SERVICES;                           )
13   DOLORES STREET COMMUNITY SERVICES,               )   Case No. 3:20-cv-09253-JD
     INC.; CATHOLIC LEGAL IMMIGRATION                 )
14   NETWORK, INC.; AND CAPITAL AREA                  )
     IMMIGRANTS’ RIGHTS COALITION,                    )   [PROPOSED] BRIEF FOR SEVENTEEN
15                                                    )   LOCAL GOVERNMENTS AS AMICI
                                Plaintiffs,           )   CURIAE IN SUPPORT OF PLAINTIFFS’
16                                                    )   PRELIMINARY INJUNCTION MOTION
                           v.                         )
17                                                    )   Assigned to Hon. James Donato
     U.S.      DEPARTMENT        OF    HOMELAND       )
18   SECURITY; CHAD F. WOLF, under the title of       )   Date:         January 7, 2021
     Acting Secretary of Homeland Security;           )   Time:         10:00 a.m.
19   KENNETH T. CUCCINELLI, under the title of        )
     Senior Official Performing the Duties of the     )
20   Deputy Secretary for the Department of           )
     Homeland Security; U.S. CITIZENSHIP &            )
21   IMMIGRATION SERVICES; U.S. IMMIGRATION           )
     AND CUSTOMS ENFORCEMENT; TONY H.                 )
22   PHAM, under the title of Senior Official         )
     Performing the Duties of the Director of         )
23   U.S.       Immigration       and      Customs    )
     Enforcement; U.S. CUSTOMS AND BORDER             )
24   PROTECTION; MARK A. MORGAN, under the            )
     title of Senior Official Performing the Duties   )
25   of the Commissioner of U.S. Customs and          )
     Border Protection; U.S. DEPARTMENT OF            )
26   JUSTICE; WILLIAM P. BARR, under the title        )
     of U.S. Attorney General; EXECUTIVE              )
27   OFFICE FOR IMMIGRATION REVIEW; and               )
     JAMES MCHENRY, under the title of Director       )
28
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                        No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
            Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 3 of 24



     of the Executive Office for Immigration )
 1   Review,                                 )
                                             )
 2                          Defendants.      )
 3

 4

 5

 6

 7

 8

 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28
     [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                     No. 3:20-cv-09253-JD
     IN SUPP. OF PRELIM. INJ.
                 Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 4 of 24




 1

 2                                                     TABLE OF CONTENTS

 3   TABLE OF AUTHORITIES ...................................................... Error! Bookmark not defined.
 4
     STATEMENT OF INTEREST AND SUMMARY OF ARGUMENT ....................................... 1
 5
     ARGUMENT ................................................................................................................................ 3
 6
        I. The Trump Administration’s punitive new asylum rule threatens to deny access to
 7      stable immigration status—and a path towards citizenship—for tens of thousands of
        immigrants living in American cities and counties................................................................... 3
 8
        II. Lack of stable immigration status will lead to negative economic and social outcomes
 9      for thousands of immigrants living in the amici cities and counties......................................... 5
10      III. Worse socioeconomic outcomes for immigrants will cause long-term harm to the amici
        cities and counties. .................................................................................................................. 10
11
     CONCLUSION ........................................................................................................................... 14
12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                                                        i
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                                                         No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
                  Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 5 of 24



                                                      TABLE OF AUTHORITIES
 1
                                                                                                                                          Page(s)
 2

 3   Rules and Regulations

 4   8 C.F.R. § 208.7(a)(1)(i) ............................................................................................................... 5

 5   8 C.F.R. § 1003.102(j)(1).............................................................................................................. 4

 6   85 Fed. Reg. 80,274 (Dec. 11, 2020) ............................................................................................ 1
 7   Other Authorities
 8   Abby Budiman, Key Findings About U.S. Immigrants, PEW RESEARCH CENTER
        (Aug. 20, 2020), https://perma.cc/AS9B-AVLB .................................................................... 3
 9
10   Brian J. McCabe, Are Homeowners Better Citizens? Homeownership and
         Community Participation in the United States, 91 SOCIAL FORCES 929
11       (2013), https://perma.cc/X22S-BUFD. ................................................................................. 10

12   Cities Index, New American Economy (2020), https://perma.cc/H4VV-ZM9J. ......................... 6
13   City of New York, Comment Letter on Proposed Rule entitled “Procedures for
         Asylum and Withholding of Removal; Credible Fear and Reasonable Fear
14
         Review,” 4 (July 15, 2020), available at https://perma.cc/U9GU-QRZV........................ 4, 13
15
     Claudia Boyd-Barrett, Fear Pushes More Immigrants to Avoid Seeking Medical
16      Care, CALIFORNIA HEALTH REPORT (Feb. 5, 2018), https://perma.cc/ZXG5-
        KN52. ...................................................................................................................................... 6
17
     Dan Kosten, Immigrants as Economic Contributors: Immigrant Tax
18      Contributions and Spending Power, NATIONAL IMMIGRATION FORUM (Sept.
        6, 2018), https://perma.cc/LJ43-TX7N. ................................................................................ 10
19
20   David Zahniser, L.A.’s Budge Crisis Worsens as Deficit Projections Climb to
        $600 Million, L.A. Times (Oct. 23, 2020),
21      https://www.latimes.com/california/story/2020-10-23/la-budget-crisis-600-
        million-deficit ....................................................................................................................... 12
22
     Department of Homeland Security, Annual Flow Report (Sept. 2020),
23      https://perma.cc/9FJP-MCJB .................................................................................................. 3
24   Eileen D. McConnell, Who Has Housing Affordability Problems? Disparities in
25       Housing Cost burden by Race, Nativity and Legal Status in Los Angeles,
         5(3) RACE SOC PROBL. 173 (Sept. 2013), https://perma.cc/89FC-DLAH .............................. 7
26
     Grace Del Vecchio et al., Chicago’s Budge Crisis, Explained, CITY BUREAU
27      (Oct. 16, 2020), https://perma.cc/DR65-6J57 ....................................................................... 12
28                                                                          ii
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                                                            No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
                 Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 6 of 24



     HUMAN RIGHTS FIRST, Grant Rates Plummet as Trump Administration
 1     Dismantles U.S. Asylum System, Blocks and Deports Refugees, 1 (June
 2     2020), https://perma.cc/V2UG-4KVE .................................................................................. 10

 3   James R. McHenry III, EOIR Director, Guidance Regarding New Regulations
        Governing Procedures for Asylum and Withholding of Removal and
 4      Credible Fear and Reasonable Fear Reviews (Dec. 11, 2020),
        https://perma.cc/25KX-SWNT ............................................................................................... 4
 5
     Kaiser Family Foundation, Health Coverage of Immigrants (Mar. 18, 2020),
 6      https://perma.cc/S2FE-ZY56 .................................................................................................. 6
 7
     Laurie C. Heffron, Central American Women Fleeing Violence Experience More
 8      Trauma After Seeking Asylum, THE CONVERSATION (Apr. 25, 2019)
        https://perma.cc/7VLE-68XH ................................................................................................. 9
 9
     Madeline Buiano & Susan Ferriss, Data Defies Trump’s Claims that Refugees
10     and Asylees Burden Taxpayers, THE CENTER FOR PUBLIC INTEGRITY (May 8,
       2019), https://perma.cc/96GR-H8JG .................................................................................... 11
11

12   Madeleine Sumption & Sarah Flamm, The Economic Value of Citizenship for
       Immigrants in the United States, MIGRATION POLICY INSTITUTE (Sept. 2012),
13     https://perma.cc/29BF-LUST.............................................................................................. 5, 8

14   Manuel Pastor & Justin Scoggins, Citizen Gain: The Economic Benefits of
       Naturalization for Immigrants and the Economy, CENTER FOR THE STUDY OF
15     IMMIGRANT INTEGRATION, UNIVERSITY OF SOUTHERN CALIFORNIA (Dec.
       2012), https://perma.cc/PB5N-EEZ9 ............................................................................ 5, 8, 11
16

17   Maria E. Enchautegui & Linda Giannarelli, The Economic Impact of
        Naturalization on Immigrants and Cities, THE URBAN INSTITUTE (Dec.
18      2015), https://perma.cc/UCH2-H8HZ .................................................................................... 7

19   Mary Williams Walsh, With Washington Deadlocked on Aid, States Face Dire
       Fiscal Crises, N.Y. TIMES (Sept. 7, 2020), https://perma.cc/83JF-SZQQ ............................ 12
20
     NEW AMERICAN ECONOMY RESEARCH FUND, New Data Shows Immigrant-
21     Owned Businesses Employed 8 Million Americans; Immigrants Wield $1.1
22     Trillion in Spending Power, (Mar. 12, 2019), https://perma.cc/9GPK-GXPJ ...................... 10

23   New York City Mayor’s Office of Immigrant Affairs, State
       of Our Immigrant City, 31 (2019) https://perma.cc/5BVX-T7X6 .................................. 6, 7, 8
24
     New York City Office of Civil Justice, 2019 Annual Report
25     https://perma.cc/2ZTS-7YVC ............................................................................................... 13
26   New York State Department of Labor, NYS Economy Added 36,300 Private
27     Sector Jobs in November 2020, Marking 7th Straight Month of Gains (Dec.
       17, 2020), https://perma.cc/KHJ4-J9SA ................................................................................. 9
28                                                                  iii
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                                                No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
                  Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 7 of 24



     NYC Health & Hospitals Corporation, Commission on Health Care for Our
 1     Neighborhoods Issue Brief: Sustaining the Safety Net (Mar. 2017),
 2     https://perma.cc/J7E5-NNKX ............................................................................................... 11

 3   Office of the New York City Comptroller, Comments on New York City’s Fiscal
        Year 2021 Adopted Budget, 23 (Aug. 3, 2020), https://perma.cc/ZH6L-
 4      NQZL .................................................................................................................................... 12
 5   Oren M. Levin-Waldman, Income Inequality and Disparities in Civic
        Participation in the New York City Metro Area, 15 REG’L LABOR REV. 2
 6      (2012), https://perma.cc/9LVP-ZTP2 ................................................................................... 10
 7
     Peter Vandor & Nikolaus Franke, Why are Immigrants More Entrepreneurial?,
 8       HARVARD BUSINESS REVIEW (Oct. 27, 2016), https://perma.cc/N6LF-7JR8 ....................... 10

 9   Robert Lynch & Patrick Oakford, The Economic Effects of Granting Legal
        Status and Citizenship to Undocumented Immigrants, CENTER FOR
10      AMERICAN PROGRESS (Mar. 20, 2013), https://perma.cc/PAT2-H44G ........................ 7, 8, 11
11   Seattle Office of Immigrant and Refugee Affairs, Comment Letter on Proposed
12      Rule entitled “Procedures for Asylum and Withholding of Removal;
        Credible Fear and Reasonable Fear Review” (July 15, 2020), available at
13      https://perma.cc/SPA4-FSVW .............................................................................................. 12

14   Stress & Trauma Toolkit for Treating Undocumented Immigrants in a Changing
         Political and Social Environment, AMERICAN PSYCHIATRIC ASSOCIATION,
15       https://perma.cc/E29Y-YEVS ................................................................................................. 9
16   Tom K. Wong et al., The Impact of Interior Immigration Enforcement on the
17      Day-to-Day Behaviors of Undocumented Immigrants, U.S. IMMIGRATION
        POLICY CENTER, UC SAN DIEGO (Apr. 3, 2019), https://perma.cc/HD4Z-
18      QZHF ...................................................................................................................................... 6

19   The Transactional Records Access Clearinghouse (“TRAC”) Immigration
        Project, Asylum Decisions by Custody, Representation, Nationality,
20      Location, Month and Year, Outcome and more (2020),
        https://perma.cc/S372-Q3GF .................................................................................................. 3
21

22   U.S. Citizenship and Immigration Services, Public Charge, (Sept. 2020),
        https://perma.cc/UGF2-Y96J .................................................................................................. 6
23
     U.S. Citizenship and Immigration Services, USCIS Welcomes Refugees and
24      Asylees, 4-5 (Nov. 2019), https://perma.cc/KL7J-U4AJ ........................................................ 5
25

26
27

28                                                                         iv
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                                                           No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
              Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 8 of 24



                                   STATEMENT OF INTEREST
 1                               AND SUMMARY OF ARGUMENT
 2          In the waning days of the Trump Administration, the Department of Justice and the

 3   Department of Homeland Security have fast-tracked a complete re-write of the regulations

 4   governing applications for asylum in the United States through a new rule scheduled to take

 5   effect on January 11, 2021: Procedures for Asylum and Withholding of Removal; Credible

 6   Fear and Reasonable Fear Review, 85 Fed. Reg. 80,274 (Dec. 11, 2020). If allowed to go into

 7   effect, the challenged rule would fundamentally reshape the asylum process by redefining key

 8   aspects of the substantive requirements for asylum, restricting applicants’ procedural rights,

 9   and penalizing applicants for good faith mistakes. The end result would be to drastically reduce
10   the number of people who are entitled to shelter in this country from persecution and violence.

11   It is yet another example of this Administration’s sustained effort to make the United States a

12   hostile place for immigrants to the detriment of everyone in our communities.

13          Amici curiae are seventeen cities and counties, many with large immigrant populations.

14   Amici agree with the arguments made in plaintiffs’ complaint and motion for a preliminary

15   injunction, temporary restraining order, and order to show cause, that the challenged rule is

16   contrary to law because it so narrows the availability of asylum and related forms of relief that

17   the United States will cease to provide humanitarian protections required under the Refugee

18   Act of 1980 and the United Nations Convention Against Torture. Rendering the right to asylum

19   illusory, it establishes new de facto bars to asylum eligibility and redefines many aspects of
20   asylum law in a way that violates the United States Constitution, the Immigration and

21   Nationality Act, federal case law, and international treaty obligations. The rule is also

22   procedurally invalid because the government offered only a truncated and perfunctory notice

23   and comment period, and because the rule relies on the purported authority of an official whose

24   appointment violated the Federal Vacancies Reform Act and the Appointments Clause.

25          However, this amicus brief focuses not on the clear unlawfulness of the rule, but rather

26   its practical effects. All of the undersigned cities and counties have a powerful interest in
27   ensuring that immigrants who arrive in their locality after fleeing violence and persecution

28                                                  1
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                      No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
              Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 9 of 24




 1   abroad have a fair chance to obtain the substantial protections that asylum status offers. At its

 2   core, asylum reflects a common international obligation to protect the global community’s

 3   most vulnerable populations from government-countenanced persecution and violence. Amici

 4   are committed to upholding that moral obligation. But asylum does more than that: it also

 5   provides economic and social stability and a path towards full citizenship. A wealth of

 6   research—governmental and academic—has consistently shown that ensuring stable

 7   immigration status leads to better long-term socioeconomic outcomes. Immigrants who are

 8   able to naturalize have higher earnings, higher employment rates, and higher homeownership

 9   rates. They also develop higher levels of civic engagement, stronger ties with their community,
10   and a deeper sense of belonging.

11          It goes without saying that the amici cities and counties directly benefit from those

12   gains through increased tax revenue, decreased public benefits expenditures, and more stable

13   and engaged communities. But the challenged rule abruptly shuts the door to asylum

14   protections for thousands of vulnerable immigrants, making it much more difficult for those

15   immigrants to obtain stable immigration status. The amici cities and counties will be harmed

16   by that outcome—from both an economic and social perspective. Immigrants who lack legal

17   status will find it harder to pursue the kinds of education and well-paying jobs that generate

18   increased tax revenue. It will be more difficult for them to integrate into their local

19   communities and participate in civic life. And they will have to rely more heavily on public
20   benefits and services provided by cities and counties—stretching local governments thin in the

21   midst of unprecedented budgetary crises.

22          If this rule takes effect, thousands of immigrants will lose access not just to protection

23   from persecution and violence, but also an essential path to economic security and mobility.

24   Because the challenged rule is unlawful and fails to account for the ways in which it will harm

25   America’s cities and counties, this Court should grant plaintiffs’ motion for a preliminary

26   injunction, temporary restraining order, and order to show cause.
27

28                                                  2
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                      No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
               Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 10 of 24



                                               ARGUMENT
 1
          I.   The Trump Administration’s punitive new asylum rule threatens to deny access to
 2             stable immigration status—and a path towards citizenship—for tens of thousands
               of immigrants living in American cities and counties.
 3
               Every year tens of thousands of immigrants flee persecution and violence in their home
 4
     countries and apply for asylum in the United States. In fiscal year 2019, close to 50,000 people
 5
     were granted asylum protection, either affirmatively by U.S. Citizenship and Immigration
 6
     Services (“USCIS”) asylum officers or defensively in deportation proceedings in immigration
 7
     court.1 Like all immigrants, people who may be eligible for asylum are heavily concentrated in
 8
     America’s largest metropolitan areas.2 For example, the immigration courts in New York City,
 9
     Los Angeles, San Francisco, and Miami alone account for almost 40% of the asylum decisions
10
     rendered by immigration courts in fiscal year 2019.3 New York City’s immigration court was
11
     the busiest by far, with nearly 10,000 asylum cases and over 5,000 asylum grants.4 And those
12
     statistics don’t include the thousands of additional affirmative asylum applications that are
13
     resolved by USCIS asylum officers.
14
               The challenged rule is the culmination of this Administration’s repeated attacks on the
15
     asylum system over the past three years. It is designed to achieve one goal—the near-total
16
     elimination of asylum protections for thousands of eligible immigrants. The rule touches on
17
     almost all aspects of asylum law, both substantive and procedural. It seeks to redefine key
18
     elements of asylum eligibility, including the concept of persecution itself and the protected
19
     grounds for demonstrating persecution, resulting in the near total denial of asylum to LGBTQ+
20

21   1
      Department of Homeland Security, Annual Flow Report, 1 (Sept. 2020),
22   https://perma.cc/9FJP-MCJB.
     2
23     See Abby Budiman, Key Findings About U.S. Immigrants, PEW RESEARCH CENTER (Aug. 20,
     2020), https://perma.cc/AS9B-AVLB (noting that 64% of the nation’s foreign born population
24   live in just 20 major metropolitan areas, including most of the nation’s undocumented
     immigrant population).
25   3
      The Transactional Records Access Clearinghouse (“TRAC”) Immigration Project, Asylum
26   Decisions by Custody, Representation, Nationality, Location, Month and Year, Outcome and
     more (2020), https://perma.cc/S372-Q3GF.
27   4
         Id.
28                                                    3
         [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                   No. 3:20-cv-09253-JD
         IN SUPP. OF PRELIM. INJ.
               Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 11 of 24




 1   individuals and survivors of gender-based violence. Further, it robs asylum seekers of due

 2   process by giving executive officers unilateral power to deny hearings, creating a slew of

 3   discretionary factors designed to deny the vast majority of applications, and making it much

 4   more difficult to apply for other forms of relief.

 5             To take just one example, the rule makes it much easier for adjudicators to deem

 6   applications “frivolous,” a finding which carries the enormous penalty of barring any other

 7   future immigration relief. The rule revises the definition of a “frivolous” asylum application to

 8   include any application that “is filed without regard to the merits of the claim” or “foreclosed

 9   by applicable law.”5 But given the complex and ever-evolving nature of asylum law—and the
10   fact that many asylum seekers file their initial application pro se—it is unreasonable to expect

11   uncounseled and non-English-speaking applicants to perfectly demonstrate the merits of their

12   legal claim on the first try.6 The new definition of “frivolous” applications also cannot easily

13   be squared with existing regulations that explicitly condone the filing of applications, motions,

14   and other documents that make “a good faith argument for the extension, modification, or

15   reversal of existing law or the establishment of new law.”7 The chilling effect of these

16   provisions will deter applicants from bringing good faith and potentially meritorious claims

17   that seek to overturn or limit unfavorable precedent.

18             In short, the challenged rule will severely hamstring asylum applicants’ ability to

19   effectively present their cases in fair proceedings. And the end result is clear: thousands of our
20   most vulnerable residents will be denied access to the relief that they are entitled to. Without

21   the ability to obtain asylum relief—and be placed on a path towards naturalization—these

22

23   5
      James R. McHenry III, EOIR Director, Guidance Regarding New Regulations Governing
24   Procedures for Asylum and Withholding of Removal and Credible Fear and Reasonable Fear
     Reviews, 3 (Dec. 11, 2020), https://perma.cc/25KX-SWNT.
25   6
      City of New York, Comment Letter on Proposed Rule entitled “Procedures for Asylum and
26   Withholding of Removal; Credible Fear and Reasonable Fear Review,” 4 (July 15, 2020),
     available at https://perma.cc/U9GU-QRZV (hereinafter “NYC Comment”).
27   7
         8 C.F.R. § 1003.102(j)(1).
28                                                    4
         [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                    No. 3:20-cv-09253-JD
         IN SUPP. OF PRELIM. INJ.
                Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 12 of 24




 1   immigrants will face the risk of deportation and the threat of resumed persecution, violence,

 2   and even death in their home countries. They will also suffer economically and socially, and

 3   the amici cities and counties will suffer with them.

 4
         II.    Lack of stable immigration status will lead to negative economic and social
 5              outcomes for thousands of immigrants living in the amici cities and counties.
 6              One of asylum’s many benefits is that it provides a pathway to legal status and

 7   citizenship. Asylum applicants can obtain work authorization status while their applications are

 8   pending.8 And a year after asylum is granted, asylees and their qualifying family members can

 9   apply for lawful permanent resident status.9 Four years after that, asylees can apply for
10   naturalization.10 Thus, a successful asylum application can be truly life-changing. In addition to

11   providing immediate security from the risk of deportation and persecution, it can also provide

12   asylees with the long-term benefits of successful integration into American society.

13              Obtaining stable immigration status and a path towards citizenship provide myriad

14   benefits for immigrants and lead to better socioeconomic outcomes across many indices. Data

15   show that attaining legal status—especially lawful permanent resident or naturalized citizen

16   status—is correlated with lower rates of poverty, higher health insurance coverage, greater

17   educational attainment, more stable housing, and increased earnings.

18              First, take education. Naturalized citizens have higher levels of education and better

19   language skills than noncitizens.11 Nationwide, they are more than twice as likely to have
20   earned a bachelor’s degree as noncitizen immigrants.12 In New York City, rates of college

21
     8
22       8 C.F.R. § 208.7(a)(1)(i).
     9
      U.S. Citizenship and Immigration Services, USCIS Welcomes Refugees and Asylees, 4-5
23   (Nov. 2019), https://perma.cc/KL7J-U4AJ.
     10
24        Id. at 7.
     11
25     Madeleine Sumption & Sarah Flamm, The Economic Value of Citizenship for Immigrants in
     the United States, MIGRATION POLICY INSTITUTE, 1 (Sept. 2012), https://perma.cc/29BF-LUST.
26   12
       Manuel Pastor & Justin Scoggins, Citizen Gain: The Economic Benefits of Naturalization for
27   Immigrants and the Economy, CENTER FOR THE STUDY OF IMMIGRANT INTEGRATION,
     UNIVERSITY OF SOUTHERN CALIFORNIA, 7 (Dec. 2012), https://perma.cc/PB5N-EEZ9.
28                                                    5
         [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                    No. 3:20-cv-09253-JD
         IN SUPP. OF PRELIM. INJ.
                Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 13 of 24




 1   attendance are likewise much higher for immigrants who have naturalized.13 And New Yorkers

 2   with green cards are more likely to complete high school than undocumented immigrants.14

 3              The same is true for health insurance. Noncitizens—both undocumented immigrants

 4   and those with some form of legal status—are significantly more likely to be uninsured than

 5   citizens.15 And within that noncitizen population, the difference between having legal status

 6   and being undocumented is substantial: nearly half of all undocumented immigrants are

 7   uninsured, compared to under a quarter of immigrants with legal status.16 In New York City,

 8   for example, only 55% of undocumented immigrants have health insurance.”17 Other cities see

 9   similar disparities in health insurance coverage.18
10              Aside from a lack of health insurance, undocumented immigrants are also less likely to

11   use health services due to fear of deportation.19 That is particularly concerning in the middle of

12   a global pandemic. The federal government has itself recognized elsewhere that undocumented

13   immigrants are less likely to seek out the “necessary medical treatment or preventive services”

14   to protect themselves and slow the spread of COVID-19.20 Despite this, the federal government

15   made no attempt during the abbreviated rulemaking process here to grapple with the long-term

16

17   13
        New York City Mayor’s Office of Immigrant Affairs, State
     of Our Immigrant City, 31 (2019), 21 https://perma.cc/5BVX-T7X6 (hereinafter “MOIA
18   Annual Report”).
     14
19        Id.
     15
20      Kaiser Family Foundation, Health Coverage of Immigrants (Mar. 18, 2020),
     https://perma.cc/S2FE-ZY56.
21   16
          Id.
     17
22        MOIA Annual Report at 22.
     18
23        See generally Cities Index, New American Economy (2020), https://perma.cc/H4VV-ZM9J.
     19
        Tom K. Wong et al., The Impact of Interior Immigration Enforcement on the Day-to-Day
24   Behaviors of Undocumented Immigrants, U.S. IMMIGRATION POLICY CENTER, UC SAN DIEGO,
25   7-8 (Apr. 3, 2019), https://perma.cc/HD4Z-QZHF; Claudia Boyd-Barrett, Fear Pushes More
     Immigrants to Avoid Seeking Medical Care, CALIFORNIA HEALTH REPORT (Feb. 5, 2018),
26   https://perma.cc/ZXG5-KN52.
     20
27      U.S. Citizenship and Immigration Services, Public Charge, (Sept. 2020),
     https://perma.cc/UGF2-Y96J.
28                                                    6
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                       No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
                Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 14 of 24




 1   public health impacts that are sure to follow from swelling the ranks of the undocumented by

 2   permanently narrowing the scope of asylum. The unavoidable—and here unexamined—fact is

 3   that fostering stable immigration status leads to better health outcomes across the board.

 4             Similar trends exist with respect to housing and home ownership. In crowded cities like

 5   New York, undocumented immigrants are, compared to naturalized citizens, far more likely to

 6   experience overcrowding and qualify as rent-burdened—spending more than 30% of

 7   household income on rent.21 The picture is much the same in other cities, like Los Angeles,

 8   where undocumented immigrant families “are more likely to report difficulties in paying for

 9   their housing than families headed by naturalized citizens and other legal immigrants.”22 But
10   when immigrants are able to naturalize, the picture changes. Naturalized citizens see a more

11   than 6% rise in their homeownership rate as compared with similarly situated noncitizens who

12   are eligible to naturalize.23 In cities, the jump can be even more dramatic: in Boston, those who

13   naturalize are 33% more likely to own homes than comparable noncitizens, while in Seattle,

14   rates for naturalized citizens are almost 20% higher than for noncitizens.24

15             Obtaining stable immigration status also leads to greater income and employment

16   prospects. The Census Bureau’s American Community Survey, for example, has found that

17   citizens have average incomes that are 40% higher than those of noncitizen immigrants.25 A

18   recent study showed that naturalized citizens earn almost 10% more annually than if they

19   remained noncitizens.26 Incomes increase within just two years of obtaining citizenship, with
20
     21
          MOIA Annual Report at 24-25.
21   22
       Eileen D. McConnell, Who Has Housing Affordability Problems? Disparities in Housing
22   Cost burden by Race, Nativity and Legal Status in Los Angeles, 5(3) RACE SOC PROBL. 173
     (Sept. 2013), https://perma.cc/89FC-DLAH.
23   23
       Maria E. Enchautegui & Linda Giannarelli, The Economic Impact of Naturalization on
24   Immigrants and Cities, THE URBAN INSTITUTE, 2 (Dec. 2015), https://perma.cc/UCH2-H8HZ.
     24
25        Id. at 20.
     25
       Robert Lynch & Patrick Oakford, The Economic Effects of Granting Legal Status and
26   Citizenship to Undocumented Immigrants, CENTER FOR AMERICAN PROGRESS (Mar. 20,
27   2013), https://perma.cc/PAT2-H44G.
     26
          Enchautegui & Giannarelli, supra note 23, at 15.
28                                                    7
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                       No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
                Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 15 of 24




 1   accelerated earnings growth accruing in later years.27 A number of other studies have reached

 2   similar conclusions.28 In short, “[p]roviding a road map to citizenship to undocumented

 3   immigrants gives them legal protections that raise their wages. It also promotes investment in

 4   the education and training of immigrants that eventually pays off in the form of higher wages

 5   and output; grants access to a broader range of higher-paying jobs; encourages labor mobility

 6   which increases the returns on the labor skills of immigrants by improving the efficiency of the

 7   labor market such that the skillsets of immigrants more closely match the jobs that they

 8   perform; and makes it more possible for immigrants to start businesses and create jobs.”29

 9              Enhanced employment prospects and earnings naturally lead to less poverty.
10   Naturalized citizens are half as likely to live below the poverty line as noncitizens.30 In New

11   York City, immigrants have higher rates of poverty than U.S.-born New Yorkers, “despite

12   working more hours and participating in the labor force at the same or greater rates than U.S.-

13   born New Yorkers.”31 But those New Yorkers who have obtained lawful permanent resident

14   status have substantially lower poverty rates than undocumented immigrants.32 Naturalized

15   citizens are also generally better equipped to weather economic downturns than are

16   noncitizens. Between 2006 and 2010, for instance, noncitizen incomes fell by nearly four times

17   the drop for naturalized citizens.33 The greater resiliency provided by stable immigration status

18   is especially significant now, as local economies recover from the unprecedented and sudden

19
20

21

22   27
          Sumption & Flamm, supra note 11, at 12.
23   28
          Pastor & Scoggins, supra note 12 at 9; Lynch & Oakford, supra note 25.
24   29
          Lynch & Oakford, supra note 25.
     30
25        Sumption & Flamm, supra note 11, at 11.
     31
          MOIA Annual Report at 30.
26
     32
          Id.
27   33
          Sumption & Flamm, supra note 11, at 11.
28                                                   8
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                      No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
                Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 16 of 24




 1   recession brought on by the COVID-19 pandemic. With the unemployment rates in several

 2   major cities still over 10%, increased economic resiliency would be a lifeline for many.34

 3              Aside from its financial impact, the challenged rule will also lead to worse social

 4   outcomes. Undocumented immigrants are subject to numerous traumas and stressors that can

 5   negatively impact mental health. Limited resources, stress from adjusting to a new

 6   environment, fear of deportation, and social stigma all combine to increase the risk of mental

 7   health disorders in the undocumented immigrant community.35 The fear of deportation in

 8   particular “limits their use of health care and social services and prevents social integration.”36

 9   These risks are especially pronounced for asylum seekers who are fleeing persecution. For
10   example, many female asylum seekers—especially those coming from Central America—

11   “experience trauma, abuse and violence before they cross the U.S. border seeking asylum.”37

12              The consequences cascade over to civic life. Traumas and stressors that asylum seekers

13   and other undocumented immigrants experience also lead to decreased participation in civic

14   life and a reticence to use the legal system—even when they are victims.38 But when

15   immigrants are not curtailed in their ability to obtain stable immigration status, they have the

16   opportunity to create stronger ties with their community through increased civic participation,

17   more family unity, and a deeper sense of belonging. As incomes and homeownership increase,

18

19
20

21   34
        See, e.g., New York State Department of Labor, NYS Economy Added 36,300 Private Sector
22   Jobs in November 2020, Marking 7th Straight Month of Gains (Dec. 17, 2020),
     https://perma.cc/KHJ4-J9SA (noting 12% unemployment rate in New York City).
23   35
       Stress & Trauma Toolkit for Treating Undocumented Immigrants in a Changing Political
     and Social Environment, AMERICAN PSYCHIATRIC ASSOCIATION, https://perma.cc/E29Y-
24
     YEVS.
25   36
          Id.
     37
26     Laurie C. Heffron, Central American Women Fleeing Violence Experience More Trauma
     After Seeking Asylum, THE CONVERSATION (Apr. 25, 2019) https://perma.cc/7VLE-68XH.
27   38
          AMERICAN PSYCHIATRIC ASSOCIATION, supra note 35.
28                                                    9
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                       No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
             Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 17 of 24




 1   immigrants will participate more in civic organizations and volunteer activities.39 The amici

 2   cities and counties would all benefit from those strengthened community ties.

 3          Even before the introduction of this rule, asylum was difficult to secure.40 By making it

 4   that much harder to obtain asylum, the challenged rule will rob many asylum seekers of a fair

 5   chance to put their traumas behind them and fully integrate into their local communities.

 6   Instead, they will be subject to less stable living conditions and a greater risk of deportation,

 7   which will only serve to magnify the negative economic and social outcomes outlined above.

 8   III.   Worse socioeconomic outcomes for immigrants will cause long-term harm to the
            amici cities and counties.
 9
            The negative socioeconomic outcomes that immigrants will face as a result of this new
10
     rule will impose serious financial burdens on America’s cities and counties. Amici all benefit
11
     from the businesses that immigrants open and the taxes that they pay. Immigrants are proven
12
     job creators. They are twice as likely as native-born citizens to start businesses41—both small
13
     and large—and almost 8 million Americans are employed at those businesses.42 Immigrants’
14
     “participation in the economy creates a demand for goods and services, thereby boosting job
15
     growth,”43 and studies have consistently shown that “legal status and a road map to citizenship
16
     … bring about significant economic gains in terms of growth, earnings, tax revenues, and
17

18   39
       Oren M. Levin-Waldman, Income Inequality and Disparities in Civic Participation in the
19   New York City Metro Area, 15 REG’L LABOR REV. 2, 28-29 (2012), https://perma.cc/9LVP-
     ZTP2; Brian J. McCabe, Are Homeowners Better Citizens? Homeownership and Community
20   Participation in the United States, 91 SOCIAL FORCES 929, 941 (2013), https://perma.cc/X22S-
     BUFD.
21   40
       HUMAN RIGHTS FIRST, Grant Rates Plummet as Trump Administration Dismantles U.S.
22   Asylum System, Blocks and Deports Refugees, 1 (June 2020), https://perma.cc/V2UG-4KVE.
     41
23    Peter Vandor & Nikolaus Franke, Why are Immigrants More Entrepreneurial?, HARVARD
     BUSINESS REVIEW (Oct. 27, 2016), https://perma.cc/N6LF-7JR8.
24   42
       NEW AMERICAN ECONOMY RESEARCH FUND, New Data Shows Immigrant-Owned
25   Businesses Employed 8 Million Americans; Immigrants Wield $1.1 Trillion in Spending Power,
     (Mar. 12, 2019), https://perma.cc/9GPK-GXPJ.
26   43
       Dan Kosten, Immigrants as Economic Contributors: Immigrant Tax Contributions and
27   Spending Power, NATIONAL IMMIGRATION FORUM (Sept. 6, 2018), https://perma.cc/LJ43-
     TX7N.
28                                                  10
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                      No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
               Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 18 of 24




 1   jobs.”44 The reason is clear: “legal status and citizenship enable undocumented immigrants to

 2   produce and earn significantly more than they do when they are on the economic sidelines. The

 3   resulting productivity and wage gains ripple through the economy because immigrants are not

 4   just workers—they are also consumers and taxpayers.”45

 5            Municipalities have a particular interest in the economic mobility and personal growth

 6   of their foreign-born residents, not only because cities are home to a disproportionate number

 7   of immigrants, but also because the aggregate economic benefits of stable legal status and

 8   naturalization translate into significant increased revenue streams through income taxes and

 9   decreased dependency on public benefits. For example, thousands of New York immigrants are
10   restricted from qualifying for state or federally supported health insurance programs—such as

11   Medicaid—due to their immigration status.46 As a result, New York City spends a

12   disproportionate amount of money delivering health care to uninsured immigrants—through

13   the City’s public hospital system and programs like NYC Care. Increased access to legal status

14   and naturalization leads to better public health outcomes, more widespread insurance coverage,

15   and a corresponding reduction in the financial burden on localities. But the Administration’s

16   new rule will have the opposite effect by making it even harder for already vulnerable asylum

17   seekers to take the first step towards naturalization.

18            The public benefits burden that this rule forces cities and counties to shoulder is made

19   even more onerous by the pandemic-induced recession. State and local governments across the
20   country face unprecedented fiscal crises and are making deep cuts to public services, from

21

22   44
       Lynch & Oakford, supra note 25; see also Madeline Buiano & Susan Ferriss, Data Defies
23   Trump’s Claims that Refugees and Asylees Burden Taxpayers, THE CENTER FOR PUBLIC
     INTEGRITY (May 8, 2019), https://perma.cc/96GR-H8JG (“Researchers found that between
24   2005 and 2014, refugees and asylees here from 1980 on contributed $63 billion more to
     government revenues than they used in public services.”); Pastor & Scoggins, supra note 16 at
25   19-20.
     45
26        Lynch & Oakford, supra note 25.
     46
27      NYC Health & Hospitals Corporation, Commission on Health Care for Our Neighborhoods
     Issue Brief: Sustaining the Safety Net, 8 (Mar. 2017), https://perma.cc/J7E5-NNKX.
28                                                    11
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                      No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
                Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 19 of 24




 1   education to healthcare.47 Chicago is facing a $1.2 billion budget gap—the largest in the city’s

 2   history.48 And Los Angeles’s budget shortfall could reach $600 million by the end of the fiscal

 3   year.49 New York City has been hit particularly hard. The pandemic has devastated the City’s

 4   economy and tax revenues, requiring a 10% budget cut that approaches $10 billion—more than

 5   five times the cut that followed the 2008 financial crisis.50 The challenged rule only

 6   exacerbates this unprecedented crisis by depriving cities and counties of the opportunity to

 7   increase the economic mobility and earning power of their immigrant population.

 8              Aside from public benefits spending, the challenged rule also undermines investments

 9   that local governments have made in legal services organizations. For example, Seattle funds
10   and supports the “Expanded Legal Defense Network,” which provides removal defense to low-

11   income residents of Seattle and King County, Washington.51 The city contracts with

12   community nonprofit partners to fund and support legal services for low-income immigrants

13   and refugees who are in detention, or are facing removal, or are at risk of harm due to their

14   immigration status.52 Through that program, Seattle has provided removal defense, asylum

15   representation, and related legal services to thousands of people.53 Similarly, New York City

16   has increased and enhanced access to legal assistance for immigrants—especially for

17

18   47
       Mary Williams Walsh, With Washington Deadlocked on Aid, States Face Dire Fiscal Crises,
19   N.Y. TIMES (Sept. 7, 2020), https://perma.cc/83JF-SZQQ.

20
     48
        Grace Del Vecchio et al., Chicago’s Budge Crisis, Explained, CITY BUREAU (Oct. 16, 2020),
     https://perma.cc/DR65-6J57.
21   49
        David Zahniser, L.A.’s Budge Crisis Worsens as Deficit Projections Climb to $600 Million,
22   L.A. Times (Oct. 23, 2020), https://www.latimes.com/california/story/2020-10-23/la-budget-
     crisis-600-million-deficit.
23   50
       Office of the New York City Comptroller, Comments on New York City’s Fiscal Year 2021
     Adopted Budget, 23 (Aug. 3, 2020), https://perma.cc/ZH6L-NQZL.
24
     51
       Seattle Office of Immigrant and Refugee Affairs, Comment Letter on Proposed Rule entitled
25   “Procedures for Asylum and Withholding of Removal; Credible Fear and Reasonable Fear
     Review,” 1-2 (July 15, 2020), available at https://perma.cc/SPA4-FSVW.
26
     52
          Id. at 2.
27   53
          Id.
28                                                   12
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                     No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
              Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 20 of 24




 1   vulnerable asylum seekers—by investing over $50 million in a continuum of free legal service

 2   programs.54

 3            The amici cities and counties make these investments because they recognize that

 4   policies and programs that assist, welcome, and integrate immigrants lead to stronger and more

 5   prosperous communities for all of our residents. But the effectiveness of such investments is

 6   diminished by the sudden dismantling of the asylum system. The challenged rule would require

 7   legal service providers to upend their case management systems and expend extensive time and

 8   resources to retrain attorneys on the arbitrary changes to asylum law.55

 9                                              *    *    *
10            All those facing the risk of persecution and violence—including those persecuted on

11   account of their gender, gender identity, and sexual orientation—deserve a chance to seek

12   protection through the asylum process. Amici are deeply concerned that this new asylum rule

13   casts aside that principle. The result is not just inhumane and immoral—it also imposes

14   substantial long term economic and social harms on thousands of immigrants and the cities and

15   counties they live in. The challenged rule is illegal, harmful, and contrary to the values that

16   amici have long championed. Amici urge this Court to grant plaintiffs’ motion for a

17   preliminary injunction, temporary restraining order, and order to show cause.

18

19
20

21

22

23

24

25
     54
26      NYC Comment at 6; New York City Office of Civil Justice, 2019 Annual Report, 13
     https://perma.cc/2ZTS-7YVC.
27   55
          NYC Comment at 6.
28                                                  13
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                    No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
            Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 21 of 24




 1                                           CONCLUSION

 2          Plaintiffs’ motion for a preliminary injunction, temporary restraining order, and order to

 3   show cause should be granted.

 4          Dated: December 31, 2020
                   Los Angeles, California
 5                                                Respectfully submitted,
 6

 7
                                           By:    /s/ Michael Dundas
 8
                                                  Michael Feuer
 9                                                Los Angeles City Attorney
10                                                Michael Dundas, Assistant City Attorney
                                                  Danielle Goldstein, Deputy City Attorney
11                                                200 N. Main Street, 8th Floor
                                                  Los Angeles, California 90012
12                                                Attorneys for the City of Los Angeles
13
                                                  James E. Johnson
14                                                Corporation Counsel
                                                  of the City of New York
15                                                Richard Dearing*
                                                  Devin Slack*
16                                                Philip W. Young*
                                                  New York City Law Department
17
                                                  100 Church Street
18                                                New York, New York 10007
                                                  Attorneys for the City of New York
19
                                                  * Not admitted to practice in this jurisdiction
20
                                                  (additional counsel listed below)
21

22

23

24

25

26
27

28                                                 14
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                      No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
             Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 22 of 24




 1
                              List of Additional Counsel for Amici Curiae
 2

 3   Esteban A. Aguilar, Jr.                           James R. Rowader, Jr.
     City Attorney                                     City Attorney
 4   One Civic Plaza NW                                City of Minneapolis
     P.O. Box 2248                                     City Hall, Room 210
 5   Albuquerque, NM 87103                             350 South Fifth Street
     Attorney for the City of Albuquerque              Minneapolis, Minnesota 55415
 6                                                     Attorney for the City of Minneapolis
 7   Timothy A. Ball
     Corporation Counsel                               Barbara J. Parker
 8   City of Buffalo                                   City Attorney, City of Oakland
     65 Niagara Square                                 One Frank Ogawa Plaza, Sixth Floor
 9   Buffalo, New York 14202                           Oakland, California 94612
     Attorney for the City of Buffalo                  Attorney for the City of Oakland
10

11   Nancy E. Glowa, Esq.                              Diana P. Cortes
     City Solicitor                                    Acting Philadelphia City Solicitor
12   City of Cambridge                                 City of Philadelphia
     795 Massachusetts Avenue                          Law Department
13   Cambridge, Massachusetts 02139                    1515 Arch Street, 17th Floor
     Attorney for the City of Cambridge                Philadelphia, Pennsylvania 19102
14
                                                       Attorney for the City of Philadelphia
15   Christopher J. Caso
     City Attorney                                     Lyndsey M. Olson
16   Dallas City Attorney’s Office                     City Attorney, City of Saint Paul
     1500 Marilla Street 7DN                           400 City Hall and Court House
17   Dallas, Texas 75201                               15 West Kellogg Boulevard
     Attorney for the City of Dallas                   Saint Paul, Minnesota 55102
18
                                                       Attorney for the City of Saint Paul
19   Ronald C. Lewis
     City Attorney                                     James R. Williams
20   City of Houston Legal Department                  County Counsel
     900 Bagby, 4th Floor                              70 W. Hedding Street,
21   Houston, Texas 77002                              East Wing, 9th Floor
22   Attorney for the City of Houston                  San Jose, California 95110
                                                       Attorney for the County of Santa Clara
23   Peter J. Baker
     Corporation Counsel                               Peter S. Holmes
24   Department of Law                                 Seattle City Attorney
     City of Jersey City                               701 Fifth Avenue, Suite 2050
25   City Hall                                         Seattle, Washington 98104-7097
26   280 Grove Street, 3rd Floor                       Attorney for City of Seattle
     Jersey City, New Jersey 07302
27   Attorney for the City of Jersey City

28                                                15
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                    No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
             Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 23 of 24



     Michael M. Lorge                                William C. Fosbre
 1   Village of Skokie                               City Attorney
 2   Corporation Counsel                             City of Tacoma
     5127 Oakton Street                              747 Market Street, Room 1120
 3   Skokie, Illinois 60077                          Tacoma, Washington 98402
     Attorney for the Village of Skokie              Attorney for the City of Tacoma
 4
                                                     Michael Jenkins
 5                                                   City Attorney
 6                                                   City of West Hollywood
                                                     Best Best & Krieger, LLP
 7                                                   1230 Rosecrans Avenue, Ste 110
                                                     Manhattan Beach, California 90266
 8                                                   Attorney for the City of West Hollywood
 9
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28                                              16
      [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
             Case 3:20-cv-09253-JD Document 47-1 Filed 12/31/20 Page 24 of 24




 1                                   CERTIFICATE OF SERVICE

 2          I hereby certify that on the date given below, I electronically filed the foregoing brief

 3   with the Clerk of the Court using the CM/ECF system which will send electronic notification of

 4   such filing to the persons registered as CM/ECF recipients for this case.

 5
            Date: December 31, 2020                       By: /s/ Michael Dundas
 6

 7                                                                Michael Dundas
                                                                  Assistant City Attorney
 8

 9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26
27
                                                     17
28    [PROPOSED] LOCAL GOVERNMENT AMICI BRIEF                                      No. 3:20-cv-09253-JD
      IN SUPP. OF PRELIM. INJ.
